Title: To James Madison from George W. Erving, 2 March 1805
From: Erving, George W.
To: Madison, James


Private. No 30Dear Sir
March. 2. 1805
Having lately had much communication with Baron Jacobi upon the subject of the papers inclosed, who has shewn me his instructions from the king of Prussia by which it appears that he is Extremely solicitous to procure the most accurate information respecting the origin progress & treatment of the yellow fever, & of Every circumstance connected with it; I thought it might be well in a public view to manifest the utmost attention to his application, & as an individual to reciprocate the friendly sentiments & the wishes for a perfectly good understanding & friendly intercourse between the two countries, which he has taken occasion in the conversations produced by the subject herein referred to Express as the sentiments of his government, as well as his own.
Mr Purviance being Extremely unwell was the reason of Baron Jacobi’s applying to me on this subject; The communication therefore seemed to be in some sort official; & on that account I have thought it proper to inclose to you the letter which I have taken the liberty of writing to Dr Rush; that you may do herein whatever you deem fit, Either by suppressing my letter promoting the object of the Enquiry in another & more effectual Mode & causing the result to be transmitted thro our minister here, or by leaving it to take its chance in its present form. I am Dear Sir Very respectfully & faithy your obliged & obt st
George W Erving

I annex an Extract of a letter of this date which I have written to Mr M. & for which purpose I have borrowed the Cypher of Mr P. The matter therein referred to I very much fear is connected with no friendly views towards us; this however is at present merely my own conjecture; I shall not fail to seek correct information by Evry practicable means & if I can collect any thing important & authentic communicate it to you as soon as possible.

